                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


 Michael John Husten,                               File No. 18-cv-2712 (ECT/SER)

                     Plaintiff,
 v.                                               ORDER ACCEPTING REPORT
                                                   AND RECOMMENDATION
 Warden Michelle Smith,

                     Defendant.


      The Court has received the November 1, 2018 Report and Recommendation of

United States Magistrate Judge Steven E. Rau. ECF No. 6. No party has objected to that

Report and Recommendation, and the Court therefore reviews it for clear error. See Fed.

R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam).

Finding no clear error, and based upon all of the files, records, and proceedings in the

above-captioned matter, IT IS HEREBY ORDERED THAT:

      1.     The Report and Recommendation [ECF No. 6] is ACCEPTED;

      2.     The Petition for Writ of Habeas Corpus [ECF No. 1] is DENIED;

      3.     The action is DISMISSED WITH PREJUDICE; and

      4.     No certificate of appealability be issued.

                LET JUDGMENT BE ENTERED ACCORDINGLY.



Dated: November 29, 2018                 s/ Eric C. Tostrud
                                         Eric C. Tostrud
                                         United States District Court
